Title: John Barnes to Thomas Jefferson, 27 June 1814
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir—  George Town Coa 27th June 1814—
          I have great satisfaction in advising you, that yesterday, I had the pleasure meeting Mr Monroe (at the Presidents)—to whom I presented my sealed packet addressed to
			 Baring Brothers & Co London Covering,
			 Bowie & Kurtz first of Exchange on
			 Wm Murdock for £400 sterg for Accot & Use of Genl Koscuisk—in Paris—as well, my Letter & a/— to said Genl—Copies thereof I addressed to you 22d Instant
          These dispatches with Mr Monroes—goes Off, this day, for France—the most safe & certain Conveyance we could possibly wish for—
          Nothing New but what you see in the late papers—in Philad—&a &a the Cry of Peace—Peace—we shall, and must have—a Peace—says the Malignant, restless, and daring Madness—of the hired papers—of the F—— & interested Merchts British Agents—SpeculationSpeculators—& others—
          Peace! the most desirable—Event, & Anxiously the first wish of every good Man,—But unless,—it is, to be obtained on Honorable terms—I Hope—and trust—the Eventfull struggle—will prove the rising Hero’s, equal to their Patriotic—sires—and Cover themselves alike, with never fading Laurels—of Honor and Glory,—
          Accept Dear Sir 
          The best wishes—of Your Obedt servantJohn Barnes,
         